—Order unanimously affirmed without costs. Memorandum: Plaintiffs commenced this action seeking damages for injuries sustained by Alicia Meyers (plaintiff) when she allegedly fell on a walkway after stepping over a raised concrete curb that separated the walkway from a parking lot. Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint. Defendant established that it had no role in the design or construction of the area where plaintiff fell, and plaintiffs failed to raise a triable issue of fact (see, Harvey v Sear-Brown Group, 262 AD2d 1006; see also, Bingham v Vertical Indus. Park Assocs., 230 AD2d 884, 886). We reject the contention of plaintiffs that defendant’s motion should have been denied to enable them to depose defendant’s vice-president. The record establishes that plaintiffs had the opportunity to depose defendant’s vice-president and failed to do so (see, Stevens v Hilmy, 185 AD2d 840, 841). (Appeal from Order of Supreme Court, Erie County, Kane, J. — Summary Judgment.) Present — Green, J. P., Pine, Wisner, Callahan and Balio, JJ.